. :/.




             OFFICE    OF THE A’ITORNRY      GENERAL. OF TEXAS
                                    AUSTIN
-ceIWtn
 Am-




                                 re
          mat on the   quwtion a8




                                praviaiono of the atatute which
                                oeduro to be tollowed in oom&ttlng
                                 @y8 thers IS an ertiole whloh pro-
                                o&t in euoh prooedure ahall be paiil
                               la other preueedhw   under the same


                                                     ~1
                               no oases   oited      under   the last   mentioned
              artkolo, bqt baamob   &B it is,a    t oi the tale
              d$~e~g;%~m#ne       pr~sone   bsl9"
                                                Eve that the feea
                            .
           *@Xl you pleaso advise raewhat,your op&-
      ion ia en thematter?"
            Toiz90 not m%ntiq  any statute by amber ln your
snqulr7rhmtmer, after re+vJ&g your requ&t for an o~&l.ioa
it fs appaMot that    you ha* r%?eoOnoe'toArt&ale 329ii     .0-l,
V4rnoato AntMated Oiptl Btatutes,whioh~ia'r~st providea
emong other thing? that, 4f $&n3mtb5        $23nrlttng   a56 untli3r
oath be gi'wtbto an7~opunt~.jMge:thatany person In his
oouat7 who is,atot.oharged'with  a a&aiaU. c$teqsj is bollsted
tombe me~~-,ill,      and that the uelfaq of h$mse%$ and/or
other% req.&m    -thetho be p$aaeil in e. data, hoepital   for tie
nentduj   l.l$   foi   tit   eqere~(b   ninety   @$a   for   .observation
 txnti/?k
        .Whht,     and:.tia&  oquaty.&d&e shal% balia#a suoh
 lnfomatioa -tabs tsub hr shaL1 fc+rthriLth,,,in   tean tlnm or
 vaqiticm',ibe eid&y'ed plmts for the,h&ari@g aad"dstera&ing
.rpttbs SattW,  rhioh Qlaaa &haU ?c+e&$hw-ln 'theaourthouso
 oi the~Oaunty; 02~ t@ the reridsmerr of thp.pnracm nanal;  or at           :
 any o.therplmr ia thr,oounty at the o,q\Ehty judge mfiyceeni
 best for sush.perscmand &al.& &We notloe to mob @eraon vf                  !
 the tina a@ plaoe of 8uoh hear&n& Ths manmr and nethod of
 suoh hearing is spsoiiieaU7 &!et'.out~in  the etatutas, The
 statuter liqwe,no duty upon'theoourit;p   attoiney to reprasant
 tha Stats in such hear-8 ox proobedinga,
           It is true that Artlola SSSO ai Vs~non's Annotated
 f2irllS@ttutes prc+ides that the oounty attorney or the dis-
 trbt attorney L5 counties having~no aouatg attorney, ahall
 appear ana represent the State in lunaop prooeedings,and
Artlale 5861, Vernon's Uivil Statutea, provides that in such
oases theoffioer shall be allowed the sane fees as are now
tillawedror similar servioesperformed in misdemanor @asea,
and the ,@rore shall be aaoh allowed a fee of $1.00 to be
paid out of the estate of the deferidant,ii he bave.an estate,
othsruise,by the county on aooounts approved by t,heoounty
a4P.    Ths above mbntionsd prooe@dLngeunder Artiole 3193ro-1,
supra, 1s not a lunaoy yroeeedingand no rees frrroffioerb aon-
duoting the hearings isallowed or provided oy author+ssd by
aaid Arttols.
           St:.tutespzeeeoribing fedsa for publio offLaera $se
 strictly camtrued; antihe+oe a right to fees may not rest in
 implioation. jdeoallaF, City of Rookdale, 246 S. i%.654.
                                                                          829


Honorable W, EU@3Ae Tate, page 2



           The ConstitUtlon fixes the oompensation of certain
orfiedri  alld authorizes the Legislature to provide by law
for the oompmeation     of all ottrrr offioers,servants, agents,
and publia o'oAtrdotors. PUrmaAt to the authority thus oon-
fezved,  mmerous   statute8  hare besn pasaed ria.ig the OOBXpeA-
satioo for var$ms elassee 05 OffiOers~ As hereinabove statsd,


                                                   olear4
the ooqeneatian    of pub110 offiO6Xs is fixed by the Oonstttu-
tioo or etatutim.~ Au oifioer eyly not olaim or reaoh any money
withouta law aUf&rizin g him to, do so and                fixingthe
amomtto    which he is entitled. Bln~forbv. Robineon, 244 s. :z.
007; haLer3m.A CoUAty Vb Boggess, 317 3. ‘G. 346; Duolos v. Harris
Uounty,  BQl S. 34 611, ofiirmd~890     96 '3, 417; Crmby County
Cattle CoII VI l&aD%Pmett, 281 3. If. %D&

                     provisions oE the statute whioh sets out
              Under the
the   prooedure.to.bofollowed in pomittlng a patient to the
3tnta hmtpita;alfor the iaentally~.iU ior not 4xoseding ninety
days for observation  and TmM&osnt'~(Artiale 8193.o-1) we are
unable to find any statute whiab ~provid88 t&at ths oost or
au& prooeeding shall be paid as the OOst in 1AAaOy proceedings
or any other ProceediAngm.

            IA vfef7 of tha.~iorOgo;oin;;,
                                        you are reepeotrully a%-
vised   that it 3.3+&e ogision of this DepaktaSen;tthat the
statutes impose A0 duty Up04 the oounty attormg to represent
the State in a prooaeding .aUth&iaed by Utiole      3193,0-l,
au~ra,   nap does the atatute  usher oonsideraticm OT any other
statute   provide for any fees for ofilicera  Oonduoting hearings
under said Artlola.

              Tru.;itingthat the ioregooin& fully answers      your in-
quiry,     we are

               -    .---   _.             Yours very   truly
            OVED AUti 13, 1940
                         1   I/       xl!TuRNRY GSHISRAL 07 TFXXAS

                      S’I’AN’U
                      mmA&                       Bras11 ;;iilliaf5s
                                                        At3alstailt